Mr. Justice Wole
delivered the opinion of the Court.
We are concerned with an appeal from an order dissolving a restraining order and refusing to issue a preliminary injunction. ■ These issues were set for July 14, 1930, and disposed of the same day. Previous to this, the court issued an order suspending all the civil cases set for July 14 included in the general calendar. The appellants did not appear on that day and complain of a lack of due process.
We are fairly well satisfied that a general order suspending all civil cases for a certain day would not include a hearing on a motion to dissolve a restraining order and on the merits of a proposed preliminary injunction. Hence, appellants should have appeared on July 14.
In any event the complainants-appellants filed a motion for a reconsideration wherein they were fully heard and the reconsideration denied. The hearing of a motion for a preliminary injunction is largely in the discretion of the trial court and no great formality is required, provided complainants have an opportunity to be heard.
On the merits, the appellants do not convince us that the court committed an abuse of discretion in refusing to issue a preliminary injunction. Grave and doubtful matters of title were involved. For example, we question whether a number of subsequent purchasers could successfully be charged with a knowledge that an original deed whose nullity was alleged was in fact simulated. With the court below we find no irreparable damages in the sense of a court of equity, if complainants are forced to abandon the premises *189they occupy. Damages are generally adequate compensation and appellants do not bring their case within any exception.
The order appealed from will be affirmed.